DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 (fig. 3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
129 (cooling system, paragraph [0034]), 
15 (package, paragraph [0036]), and 
170 (bag feeder system, paragraph [0037]).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator sensor (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because in line 2, the phrase “a sonotrode, an anvil that are” should perhaps be changed to --a sonotrode and an anvil that are”.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 4 does not have antecedent basis in the written description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roesle (EP 2724840) in view of Spicer et al. (US 8858742) (hereinafter Spicer).
Attention is directed to the English language machine translation of the Roesle reference attached to the present Office action.
Regarding claim 1, the Roesle reference discloses a modular stand-alone ultrasonic bag sealing system (paragraphs [0020] and [0021]) comprising: 
a) an ultrasonic sealer assembly (fig. 1) comprising: 
i) a sonotrode (tool part 9 or 10, paragraph [0025] and paragraph [0039]); 
ii) an anvil (tool part 10 or 9, paragraph [0025] and paragraph [0039]); 
iii) an actuator (adjustment device 3) to actuate at least one of the sonotrode or the anvil to press the sonotrode and the anvil together to form a bag seal in a bag configured therebetween (paragraphs [0021], [0022] and [0039]); 
iv) a pressure sensor (not shown, paragraph [0026]) to measure a measured pressure reached when the sonotrode and the anvil are pressed together to form said bag seal; and
b) a control system (control 4, paragraph [0026], and claim 1)
The Roesle reference meets all of applicant’s claimed subject matter with the exception of the control system comprising: a computer; a control software; and wherein the control software is configured to control the ultrasonic sealer assembly and wherein the measured pressure is recorded.
The Spicer reference discloses a similar type of modular stand-alone ultrasonic sealing assembly which includes a control system comprising: a computer (40) (col. 4, lines 10-24); a control software (col. 1, lines 44-62); and wherein the control software is configured to control the ultrasonic sealer assembly (col. 1, lines 44-62 and col. 4, lines 10-24) and wherein the measured pressure is recorded (col. 2, lines 10-23 and paragraph bridging columns 11 and 12: “the host device 40 compares all recorded values from step 110 to calibrated thresholds, previously recorded in memory 44, to determine if any of the values falls outside of the band defined by these thresholds. In this manner, the host device 40 determines a condition of the welding equipment 10 as a function of the collective signals. Appropriate corrective actions may be taken as part of step 112 in the event that any of the values are determined to be outside of their allowable limits.”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Roesle ultrasonic bag sealing system by having incorporated into the control system (4) of Roesle, the computer; the control software; and wherein the control software is configured to control the ultrasonic sealer assembly and wherein the measured pressure is recorded, as taught by Spicer, in order to control the operation of the bag sealer by making use of well-known structure for operation of a machine.  In this instance, a skilled artisan would have recognized that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Regarding claim 5, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, further comprising a sonotrode temperature sensor that measures a temperature of the sonotrode (Roesle translation: “for a regulation of a welding process, at least one sensor, not shown in detail, for example a temperature sensor.”).
Regarding claim 6, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, wherein the temperature of the sonotrode is recorded by the control system (paragraph bridging columns 11 and 12: “the host device 40 compares all recorded values from step 110 to calibrated thresholds, previously recorded in memory 44.”).
Regarding claim 7, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, further comprising an anvil temperature sensor that measures a temperature of the anvil (Roesle translation: “for a regulation of a welding process, at least one sensor, not shown in detail, for example a temperature sensor.”).
Regarding claim 8, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, wherein the temperature of the anvil is recorded by the control system (paragraph bridging columns 11 and 12: “the host device 40 compares all recorded values from step 110 to calibrated thresholds, previously recorded in memory 44.”).
Regarding claim 9, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, but does not expressly disclose the control software is block logic software.  However, block logic software is an old and well known type of control software, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the control software of Roesle to have been block logic software, since such is an obvious matter of design choice, especially since applicant has not disclosed that using block logic software solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other types of control software.
Regarding claim 10, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, wherein the control system has a signal output that provides an output signal to an auxiliary machine (Spicer: auxiliary machine is a robot, abstract, “robot moves the horn and anvil to the check station, activates the check station sensors at the check station, and determines a condition of the welding equipment by processing the received signals.”).
Regarding claim 12, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 10, wherein the control system has a plurality of signal outputs for sending a first output signal and a second output signal, wherein the first and second output signals are different types of output signals (Spicer: paragraph bridging columns 4 and 5, different types of output signals are described).
Regarding claim 13, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, wherein the control system has a signal input to receive an input signal from an auxiliary machine (Spicer: robot sends input signals to the host computer, col. 2, lines 24-41).
Regarding claim 14, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 13, wherein the control system has a plurality of signal inputs for receiving a first input signal and a second input signal, wherein the first and second input signals are different types of input signals.
Regarding claim 15, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 13, wherein the actuator of the ultrasonic sealer assembly is initiated when the control system receives an input signal from the auxiliary machine (Spicer: col. 2, lines 10-41 and col. 3, lines 15-32).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Shimizu et al. (JP 2017128368) (hereinafter Shimizu).
Regarding claim 4, the Roesle ultrasonic bag sealing system, as modified by Spicer above, teaches the modular stand-alone ultrasonic sealing system of claim 1, but does not expressly disclose an actuator sensor that measures a position of the actuator.  The Shimizu reference discloses in a similar type of ultrasonic sealing system that it is old and well known in the relevant art to provide a sealer unit (18) with and opening and closing device (21) including an actuator (motor 26a).  The position of the actuator (26a) is determined by an actuator sensor (42b) (see translation: “the first biting determination unit 42a detects the load and rotation position of the first drive motor 26a when the opening / closing device 21 is closed, thereby detecting the load in the region of the sealer unit 18 on the first drive motor 26a side. Determine if the package is bitten.”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Roesle ultrasonic bag sealing system by having incorporated an actuator sensor that measures a position of the actuator, as suggested by Shimizu, in order to determine when the sealing unit is closed.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2, 3, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claims 2 and 3, the combination of the subject matter of claims 1 and 2 is not taught or suggested by the prior art.  The closest prior art to Roesle and Spicer fail to teach or suggest the modular stand-alone ultrasonic sealing system of claim 1, further comprising: 
“a) a bag feeder assembly comprising: 
i) a bag feeder comprising an index roller for feeding a bag to the ultrasonic sealer assembly; 
wherein the bag feeder has a bag sensor that senses a position of said bag;
wherein the control software is configured to control both the bag feeder and the ultrasonic sealer assembly.”
Klinkel et al. (EP 0255474) (hereinafter Klinkel) teaches a bag feeder (7, 7) and a bag length sensor (19), but such are not used in combination with an ultrasonic sealer assembly, and furthermore, Klinkel fails to teach or suggest a bag feeder comprising an index roller for feeding a bag to the ultrasonic sealer assembly; wherein the bag feeder has a bag sensor that senses a position of said bag; wherein the control software is configured to control both the bag feeder and the ultrasonic sealer assembly.  
Accordingly, claim 2 and its dependent claim 3 are deemed to be directed to allowable subject matter.
Regarding dependent claim 11, the combination of the subject matter of claims 1, 10 and 11 is not taught or suggested by the prior art.
Regarding dependent claim 16, the combination of the subject matter of claims 1, 13, 15 and 16 is not taught or suggested by the prior art.
Regarding dependent claim 17, the combination of the subject matter of claims 1, 13, 15 and 17 is not taught or suggested by the prior art.
Regarding independent claim 18: the subject matter of the modular stand-alone ultrasonic bag sealing system is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 18 includes the following limitations which, in combination with the other structural limitations set forth in claim 18, are what make the subject matter of claim 18 allowable over the prior art:
“b) a bag feeder assembly comprising: 
i) a bag feeder comprising an index roller for feeding a bag to the ultrasonic sealer assembly; 
wherein the bag feeder has a bag sensor that senses a position of said bag
c) a control system comprising; 
i) a computer; 
ii) a control software; 
wherein the control software is configured to control both the bag feeder and the ultrasonic sealer assembly; and 
wherein the actuator of the ultrasonic sealer assembly is initiated when the control system receives a signal from the bag feeder that that the bag is in a seal position.”
The closest prior art to Roesle and Spicer fail to teach or suggest such a combination of structural limitations.  Klinkel et al. (EP 0255474) (hereinafter Klinkel) teaches a bag feeder (7, 7) and a bag length sensor (19), but such are not used in combination with an ultrasonic sealer assembly, and furthermore, Klinkel fails to teach or suggest a bag feeder comprising an index roller for feeding a bag to the ultrasonic sealer assembly; wherein the bag feeder has a bag sensor that senses a position of said bag; wherein the control software is configured to control both the bag feeder and the ultrasonic sealer assembly.  Any modification to the Roesle and/or Spicer structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show ultrasonic sealing systems, bag feeding systems, and control systems.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 May 2022